Name: Council Regulation (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia
 Type: Regulation
 Subject Matter: politics and public safety;  political geography;  cooperation policy;  agricultural activity;  international security
 Date Published: nan

 No L 214/8 Official Journal of the European Communities 30 . 7. 92 COUNCIL REGULATION (EEC) No 2139/92 of 23 July 1992 on urgent action for the supply of agricultural products to the victims of the conflict in what was formerly Yugoslavia Whereas in application of the European Council s conclu ­ sions of 26 and 27 June 1992 regarding the supply of substantial additional aid to victims of the conflict in what was formerly Yugoslavia, provision should be made for making agricultural products available in order to improve conditions of supply to these people ; whereas, in the case of some of these products, the necessary measures could be adopted by the Commission, pursuant to the rules in force ; Whereas it is for the Commission to lay down the detailed rules enabling the measure provided for by this Regulation to be executed, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), and in particular Article 7 (5) and (8) thereof, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), and in particular Articles 6 (6) and 7 (4) thereof, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal (3), and in particular Articles 6 (5) and 7 (2) thereof, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables (4), and in particular Article 35 thereof, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables (*), and in particular Article 8 (3) and (6) thereof, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (*), and in particular Article 5 thereof, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats f), and in parti ­ cular Article 12 (2a) and (3) thereof, Having regard to the proposal from the Commission, Whereas the market for certain agricultural products may feature production situations which make it possible to dispose of such products on special terms ; Article 1 An emergency measure is hereby adopted, under the conditions laid down in this Regulation, for free supply to the victims of the conflict in what was formerly Yugos ­ lavia of certain foodstuffs to be determined, available as a result of intervention measures. The expense of the measure shall be limited to ECU 35 million, entered in the general budget of the European Communities. Article 2 1 . The products may be supplied unprocessed or in processed form. 2. The measure may also relate to foodstuffs obtained through a commercial exchange of products from inter ­ vention storage against foodstuffs belonging to the same group of products. 3 . The supply costs, including transport and, where applicable, processing, shall be determined by invitation to tender or, on account of the urgency of the situation, by direct agreement procedure. 4. The costs shall be reimbursed to the operators concerned in respect of the supply of products for which proof is provided that the products have reached the deli ­ very stage laid down. (') (JJ Mo L 281 , 1 . 11 . iy /3, p. 1 . Regulation as last amended Dy Regulation (EEC) No 674/92 (OJ No L 73, 19 . 3 . 1992, p. 7). (2) OJ No L 148, 28. 6 . 1968, p. 13. Regulation as last amended by Regulation (EEC) No 816/92 (OJ No L 86, 1 . 4 . 1992, p. 83). (*) OJ No L 148, 28 . 6. 1968, p. 24. Regulation as last amended by Regulation (EEC) No 1628/91 (OJ No L 150, 15. 6. 1991 , p. 16). (4) OJ No L 118, 20. 5. 1972, p. 1 . Regulation as last amended by Regulation (EEC) No 1196/92 (OJ No L 122, 7. 5. 1992, p. 3). 0 OJ No L 49, 27. 2. 1 986, p. 1 . Regulation as last amended by Regulation (EEC) No 1943/91 (OJ No L 175, 4. 7. 1991 , p. 1 ). ( «) OJ No L 166, 25. 6. 1976, p. 1 . Regulation as last amended by Regulation (EEC) No 674/92 (OJ No L 73, 19. 3. 1992, p. 7). 0 OJ No L 172, 30. 9. 1966, p. 3025/66. Regulation as last amended by Regulation (EEC) No 2046/92 (OJ No L 215, 30 . 7. 1992, p. 1 ). 30. 7. 92 Official Journal of the European Communities No L 214/9 5. Distribution costs shall be covered according to the usual emergency aid procedures. 6. Products consigned pursuant to this Regulation shall not qualify for export refunds and shall not be subject to the arrangements concerning monetary compensatory amounts. Article 3 1 . The Commission shall be responsible for executing the measure. 2. The detailed rules for the application of this Regula ­ tion shall be adopted in accordance with the procedure laid down in Article 26 of Regulation (EEC) No 2727/75 or, as the case may be, in the corresponding Articles in Regulations (EEC) No 804/68, (EEC) No 805/68, (EEC) No 1035/72, (EEC) No 426/86, (EEC) No 1418/76 and (EEC) No 1 36/66/EEC. Article 4 The Commission shall be responsible for supervising the delivery operations. Article 5 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 July 1992. For the Council The President John COPE